Citation Nr: 1303056	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  09-36 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from June 2004 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a bilateral knee disability and a bilateral ankle disability.

Service treatment records indicate that the Veteran was seen in April 2006 for right knee and right ankle pain and was diagnosed as having joint pain localized in the knee and shin splint.  The Veteran was also seen in February 2007 for foot and ankle pain and was diagnosed as having bilateral pes planus and tarsal tunnel syndrome.  

The Veteran underwent VA examination in November 2008 at which time he reported pain in his feet which traveled into the ankles and knees.  Range of motion of the ankles was within normal limits.  The examiner did not make a diagnosis related to the Veteran's knees or ankles.

On his notice of disagreement filed with VA in February 2009, the Veteran noted that his conditions including both knees and both ankles started while he was on active duty and had become chronic.  On his VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran stated that his knee and ankle conditions began while he was on active duty and that they still continued to cause him problems.

The Board must address the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), which imposes obligations on VA in terms of its duties to notify and assist claimants.  Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist claimants in developing a claim for VA benefits.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The VCAA establishes a "low threshold" for determining whether or not the provision of a medical nexus examination is warranted.  See 38 U.S.C.A. § 5103A(d)(2)(B); McLendon, 20 Vet. App. at 83.  

In this case, the Board finds that there is at least an indication that the Veteran's current complaints related to his knees and ankles may be related to the Veteran's orthopedic complaints during service.  In view of the Veteran's lay statements, the Board finds that there is sufficient evidence to trigger VA's duty to provide an examination under the VCAA.

As such, in order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, a medical opinion in conjunction with the review of the entire record and examination of the Veteran is warranted to indicate whether or not the Veteran's current bilateral knee and bilateral ankle complaints are related to his active duty service.  38 C.F.R. § 3.159(c)(4). 


Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his knees and ankles that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.  Any attempts to obtain records should be documented in the claims folder.
 
2.  The Veteran should be afforded the appropriate VA examination to determine the etiology of any current, chronic knee or ankle disorders.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should identify all current, chronic knee and ankle diagnoses and provide an opinion as to whether it is at least as likely as not such diagnoses are in any way related (incurred in or aggravated by) the Veteran's active duty service to include the symptoms documented in April 2006 and February 2007.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.
  
3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


